Citation Nr: 0928756	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO. 05-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1968 through April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

Although there are occasional notations of flat affect, a 
dysphoric mood, and limited social relationships, the 
evidence does not demonstrate that the Veteran's PTSD is 
manifested by such symptoms as circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking. 


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for post-traumatic stress disorder are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.21, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a rating in excess of 30 percent for 
his service-connected post-traumatic stress disorder.  He was 
service connected for this disability by way of the December 
2004 rating decision, which he appealed as to the rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. Diagnostic Code 9411 provides that a 30 percent 
rating is warranted if the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events). 

For an increase to 50 percent, the evidence must show that 
the Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  When applying the rating schedule, it is 
not expected, especially with the more fully described grades 
of disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21.

The Board notes that the appeal for a higher evaluation for 
PTSD arises from the initial rating decision wherein the RO 
granted service connection for the disability and assigned 
the initial disability evaluation.  Therefore, the entire 
rating period is to be considered, including the possibility 
of a staged rating (i.e., separate ratings for separate 
periods of time) based on the facts found. See Fenderson v. 
West, 
12 Vet. App. 119 (1999).

The Board has considered the full history of the Veteran's 
service-connected post-traumatic stress disorder.  The 
Veteran's DD Form 214 reflects that his military occupational 
specialty in the United States Marine Corps was Rifleman, 
that he had service in Vietnam, and that he is the recipient 
of both Vietnam Service and Purple Heart Medals.  The Veteran 
filed a claim for service connection for PTSD in August 2004. 
VA treatment records were obtained and reflect a diagnosis of 
PTSD.  In a rating decision of December 2004, the RO granted 
service connection for PTSD.  The disorder was initially 
rated as 30 percent disabling, and the Veteran appealed 
claiming that his PTSD is more severe than the 30 percent 
rating reflects.

The evidence pertaining to the severity of the disorder 
includes statements by the Veteran, VA outpatient records, 
and two VA examination reports.

In May 2004, the Veteran was initially evaluated on an 
outpatient basis for PTSD reporting bad dreams and images 
from Vietnam, but doing "fairly well" otherwise with no 
suicidal or homicidal ideation, no visual or audio 
hallucinations, and no problems with alcohol or substance 
abuse.  A June 2004 note shows that he discontinued his 
medication at that time, and that he was "coping fairly 
well," but having problems sleeping and with feelings of 
nervousness and depression.  He was noted as socially 
isolated, except for work.  His affect was noted as 
"constricted" and he described his mood as "a little 
better."  A more comprehensive August 2004 report shows that 
the Veteran reports that his relationship with his wife and 
daughters is good.  Examination revealed that the Veteran was 
fully oriented at that time, with normal speech, and with 
intact immediate and remote memory.  The examiner noted that 
the Veteran's mood was "mostly flat although he smiled on a 
few occasions."  Later, however, it was stated that profiles 
on measures of personality were consistent with someone who 
experiences a high degree of anxiety, unusual thought 
processes, concentration/memory problems, and depression.  He 
was noted as avoiding relationships with people.  

In October 2004, the Veteran was afforded a VA examination.  
The Veteran reported at that time that he avoided cues in his 
environment to trigger reminders of his combat experiences.  
He noted that he does not socialize outside of work and 
family.  He was noted as hypervigilant with an exaggerated 
startle response.  He reported that he had recently noticed a 
decline in concentration, which started to affect him at 
work.  His affect was again reported as flat and his mood 
dysphoric.  Thought content and processes were noted as 
normal and there was no evidence of delusions or 
hallucinations.  Following this examination, the RO awarded 
service connection for PTSD with a 30 percent rating.

Outpatient records that followed continue to show treatment 
for PTSD.  A January 2005 report notes that the Veteran 
continued with problems of anxiety and irritability, as well 
as socially isolative behavior.  In October 2005, in his 
substantive appeal, the Veteran contended that he has serious 
problems at work relating to his boss and co-workers, and 
that he has panic attacks more than once per week, and that 
he has a hard time understanding complex commands.  He also 
reported that he experiences both short and long term memory 
loss.  This suggested that his condition had worsened.  The 
Board, therefore, remanded this matter in July 2008 in order 
to obtain updated outpatient records and a new VA 
examination.

Subsequently obtained October 2005 outpatient reports show 
that the Veteran's affect was appropriate and that he 
remained without suicidal, homicidal, or assaultive behavior, 
and without hallucinations.  The outpatient records were 
reviewed in full and the Veteran's symptoms remained 
consistently reported.  In March 2007, he did report having 
anxiety attacks and stomach upset and noted that it was due 
to stress at work.  In February 2008, the symptoms were again 
reported as difficulty with sleep, nightmares, and anxiety, 
without suicidal, homicidal or assaultive ideation.  There 
was essentially no change in the severity of his condition 
identified in the outpatient records.  While the Veteran 
reported symptoms noted in the rating criteria for higher 
ratings, the medical evidence does not show treatment for 
such symptoms as panic attacks more than once a week or 
memory loss.  The Veteran is competent to report his 
symptoms; however, he did not do so to his treating 
physicians.

In September 2008, the Veteran was afforded his most recent 
VA examination.  He reported to the examiner that his 
symptoms have intensified because he is under more stress.  
Irritability was noted and the Veteran's solution is to "go 
off and sulk" by himself.  There was no noted crying, and a 
notation of being more anxious than depressed.  The Veteran 
again reported an exaggerated startle response, as well as 
not having friends.  He also reported problems with 
concentration due to mental ruminations, and that he is quite 
forgetful and does lose things.  Physical examination 
revealed that the Veteran was alert and oriented to time, 
place and situation, with no abnormal behavior.  His mood was 
described as mildly anxious with a mildly blunted affect.  
Memory function appeared grossly intact with respect to 
recent and remote recall of events and factual information.  
He denied hallucinations and delusions.  There were no noted 
impairments to thought processes or communications.

After considering all of the relevant evidence, the Board 
finds that the service-connected disorder has not resulted in 
the manifestations contemplated for a 50 percent rating.  
Although it is shown that he has occasionally been noted to 
have a flat affect, he does not otherwise meet the criteria 
for a 50 percent rating.  Examiners throughout the course of 
this appeal have noted the Veteran's normal thought processes 
and intact thinking.  He is noted to have a disturbance of 
his mood and occasional notation of anxiety attacks, but this 
has already been addressed through the assignment of a 30 
percent rating.  The evidence does not demonstrate that the 
Veteran's symptoms more closely approximate those required 
for a 50 percent rating.  The specific symptoms contemplated 
for a 50 percent schedular rating, and higher, for PTSD are 
generally not shown.  The evidence shows that he does not 
manifest such symptoms as circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking.  Such manifestations are generally not 
noted in the medical treatment records, the VA examination 
reports or the Veteran's own contentions.  On the contrary, 
the treatment records and VA examinations affirmatively show 
that except for flat affect and disturbance in mood and 
social life, the symptoms such as those contemplated for 50 
percent ratings are not present.  Although an August 2004 
psychology testing report indicated a personality profile 
consistent with memory loss, another portion of the same 
report indicated that testing of recent and remote memory 
were normal.  In light of other reports showing no memory 
loss, the Board finds that such loss is not demonstrated.  
Accordingly, the Board concludes that the schedular criteria 
for a 50 percent rating under the rating criteria are not 
met.  The Board also finds that the evidence does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the Veteran's claim to the present so 
as to warrant a "staged" rating due to significant change in 
the level of disability.

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted. 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, there have been no recent hospitalizations for 
this condition.  Additionally, the Board notes that the 
schedular rating criteria for PTSD takes into consideration 
all occupational impairment caused by the service-connected 
PTSD.  Consideration for an extra schedular rating is not 
warranted.


Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide. 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial rating for PTSD.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Also, because Fenderson v. West, 
12 Vet. App. 119, 126 (1999) held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating, the notice requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), are not applicable to the claim.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with regard to entitlement to a compensable initial 
rating for PTSD has been satisfied.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2008).  Here, the Veteran's 
statements, his VA treatment records,  and the October 2004 
and September 2008 VA examination reports have been 
associated with the claims folder.  The Board notes that the 
Veteran has stated that he sees a private physician for his 
PTSD. See January 2005 notice of disagreement, and May 2004 
VA outpatient notes.  The records from the private physician 
are not of record.  The Veteran, however, was notified in the 
August 2004 and March 2006 letters that VA would assist in 
obtaining private records should the Veteran ask, and 
authorizations to obtain records were sent to the Veteran 
with the August 2004 letter.  He did not respond at any time 
during the course of this appeal with signed authorizations 
to obtain the private records, and he did not provide any 
such records to VA himself.  The Board notes that the duty to 
assist is not always a one-way street.  If [an appellant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Because the Veteran 
did not authorize VA to obtain private treatment records on 
his behalf, and did not submit copies of relevant private 
records himself, the Board must adjudicate this issue on the 
evidence of record, without the benefit of private medical 
records.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim.  VA has done 
everything reasonably possible to assist the Veteran.  A 
remand for further development of this claim would serve no 
useful purpose.  VA has satisfied its duty to assist the 
Veteran and further development is not warranted.



ORDER

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


